NO. 12-19-00275-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 TIMOTHY CHARLES HENDERSON,                           §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                   §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                             §       SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
       Timothy Charles Henderson appeals following the revocation of his deferred adjudication
community supervision.       Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                             BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance less than
one gram and pleaded “guilty.” The trial court deferred finding Appellant “guilty” and placed him
on community supervision for four years.
       Subsequently, the State filed a motion to adjudicate guilt alleging that Appellant violated
certain terms and conditions of his community supervision. A hearing was conducted on the
State’s motion, at which Appellant pleaded “true” to the violations alleged in the State’s motion.
After admonishing Appellant of his right to remain silent, the following exchange occurred
between the trial court and Appellant:


       THE COURT: With that understanding, Paragraph 1 alleges you’re the same person who was placed
       on probation in this case under certain terms and conditions of probation.
       Your plea to Paragraph 1 is “True” or “Not True.”
         THE DEFENDANT: It’s “True.”
         THE COURT: Paragraph 2 alleges that Defendant, Timothy Henderson, has violated the conditions
         of community supervision, in that the said Timothy Henderson failed to successfully complete the
         Substance Abuse Felony Punishment Facility program as ordered by the special condition of
         community supervision.
         Your plea to Paragraph 2 is “True” or “Not True.”
         THE DEFENDANT: “True.”


At the conclusion of the hearing, the trial court found that Appellant violated the terms and
conditions of his community supervision as alleged in the State’s motion. The trial court revoked
Appellant’s community supervision, adjudicated him “guilty” of possession of a controlled
substance less than one gram, and sentenced him to twenty months imprisonment. This appeal
followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 1
We have likewise reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the appeal is affirmed.



         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired,
and no pro se brief has been filed.


                                                          2
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date the last timely motion for rehearing is overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered April 8, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 8, 2020


                                         NO. 12-19-00275-CR


                             TIMOTHY CHARLES HENDERSON,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1712-17)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.